DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2-3 and 55-56 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In claims 2 and 55 at line 2 recite “defined anchor locations and orientations are pre-defined for a left or ride side humerus”; and in claims 3 and 56 at line 2 recite “defined anchor locations and orientations are for a pre-defined size of a humerus” (emphasis added).  These limitations cannot be satisfied without the inclusion of the human organism, or the humeral bone, therefore, applicant is claiming the humerus as part of the invention. Instead, applicant should use “adapted to” or “configured to” language to overcome the 101 rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 54-63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically in regards to claim 54, applicant’s new limitation recites “wherein one of the plurality of guide apertures includes a helical or annular arc segment configured to be threaded in different directions or axes” (emphasis added) in lines 8-10.  Applicant’s specification as originally filed in Para. [0086] discloses “[t]he threads through the apertures 134 can comprise helical or annular arc segments that can be threaded in different directions or axes” (emphasis added).  However, the apertures alluded to in this paragraph are not apertures in the guide but apertures of the fixation plate.  This is evidenced by Para. [0059] of the specification as originally filed which recites “ [t]he fixation plate 100 can include a distal portion 116 and a proximal portion 118 . . . . the proximal portion 118 can include an array of anchor apertures 134.”  In addition, aside from the mention of the helical or 
Claims 55-63 are rejected under 112(a) for failing to correct the deficiencies noted in claim 54 above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-7 as best understood is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Langdale et al (US Patent Pub. 20170265915A1).
Langdale discloses a bone anchor trajectory guide (proximal humeral stabilization system, Fig. 3B-3E).  Specifically in regards to claim 1, Langdale discloses a body (body of 161) including a medial side (side of 161 laying directly over 110, Fig. 3B) configured to be placed over a lateral side of a fixation plate (110), a distal portion (see fig. 1 below), and a proximal portion (see Fig. 1 below), the proximal portion having a reduced thickness compared to the 


    PNG
    media_image1.png
    520
    1176
    media_image1.png
    Greyscale

Figure 1: Langdale demonstrating the proximal and distal portions and anterior/posterior apertures of the guide.


In regards to claim 2, Langdale discloses wherein the defined anchor locations are pre-defined for a left or right side humerus (The Langdale reference recites that the plates 110 are configured in both left and right designs, in a mirrored configuration, in order to address the anatomy of both the left and right arms of the patient.  Therefore, the guide that accompanies the 
In regards to claim 3, Langdale discloses wherein the defined anchor locations are for a pre-defined size of a humerus s(The Langdale reference recites that the plates 110 are configured in both left and right designs, in a mirrored configuration, in order to address the anatomy of both the left and right arms of the patient.  Therefore, the guide that accompanies the specific left or right plate would also be designed to fit the left or right humerus of the patient.) (Page 2 Para. [0035] and Page 3 Para. [0041]).
In regards to claims 5, Langdale discloses wherein the plurality of guide apertures (167) comprises at least one anterior guide aperture with an anterior anchor trajectory and at least one posterior guide aperture with a posterior anchor trajectory, the anterior and posterior anchor trajectories diverging from each other along longitudinal axes thereof in a medial direction (As can be seen in Fig. 3A, the guide 161 has four rows of apertures 167 which correspond to the openings 120 of plate 110 and can be divided into anterior and posterior.  In addition, as shown in Fig. 1A and 1D, the fasteners 130B are angled at different trajectories than other fasteners 130B therefore, the apertures 167 of guide 161 would also be angled in a similar manner to properly guide the fasteners) (Fig. 1A,1D and Fig. 1 above; and Page 4 Para. [0047]).
In regards to claim 6
In regards to claim 7, Langdale discloses a superior array of guide apertures, an inferior array of guide apertures, and central array of guide apertures (In addition, as shown in Fig. 1A and 1D, the fasteners 130B are angled at different trajectories than other fasteners 130 therefore, the apertures 167 of guide 161 would also be angled in a similar manner to properly guide the fasteners.) (Fig. 1A,1D; and Page 4 Para. [0047]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 21is/are rejected under 35 U.S.C. 103 as being unpatentable over Langdale in view of Globerman et al (US Patent Pub. 20130079829A1).
Langdale discloses a trajectory guide having a body with a medial and lateral sides, a locator through or on the medial side, and a plurality of guide apertures.  In regards to claim 21, Langdale discloses wherein the plate (110) has a plurality of openings that rare suture openings (122) that can be used to secure the plate (110) to the bone prior to or after the fasteners have been inserted into the plate (110) (Fig. 1D; and Page 4 Para. [0049] and Page 5 Para. [0051]).  However, Langdale is silent as to the locations of the apertures being based on pre-operative imaging, or wherein the body comprises a plurality of suture slots to allow suture anchoring to the fixation plate.  
Globerman discloses a bone anchor trajectory guide (composite material bone implant, Fig. 18).  Specifically in regards to claim 4, Globerman discloses a trajectory guide (652) having guide apertures (see Fig. 2 below), and wherein the defined anchor locations and orientations are positioned at patient specific locations based on pre-operative imaging (Globerman discloses that drill guides are formed, for example, using computer-controlled 3D prototyping tools, for example, based on one or more 3D CT images.) (Page Para. [0145]).  In regards to claim 21, Globerman also discloses a plurality of suture slots (Fig. 2 below) along a side of the body to allow suture anchoring to the fixation plate (640) (As can be seen in Fig. 2 below, the guide 652 has side slots that have been labeled as suture slots which look identical to applicant’s suture slots 233 shown in Fig. 3A.) (Fig. 18 and 2 below; and Page 13 Para. [0265]-[0266]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the trajectory of the apertures of Langdale to be based on pre-operative imaging in view of Globerman in order to ensure that the trajectories line up properly with the patient’s fracture or surgical situation. Also it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the body of the guide of Langdale to have openings to guide sutures into the plate in view of Globerman so that the plate can be affixed to the tissue by means of sutures before or after fasteners are affixed to the plate (Langdale: Page 4 Para. [0049] and Page 5 Para. [0051]).  


    PNG
    media_image2.png
    520
    858
    media_image2.png
    Greyscale

Figure 2: Globerman demonstrating the different apertures of the guide.


Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langdale in view of Murashko, Jr (US Patent 8641741B2).
Langdale discloses a trajectory guide having a body with a medial and lateral sides, a locator through or on the medial side, and a plurality of guide apertures.  In regards to claim 8, Langdale discloses a locator (163) (Fig. 3C).  However, Langdale is silent as to a pin aperture that is disposed non-parallel to the longitudinal axis of the locator, specifically oriented at an acute angle to the lateral side of the guide.  
Murashako discloses a bone anchor trajectory guide (bone plate aiming block, Fig. 1-1B).  Specifically in regards to claim 8, Murashako discloses a guide (16) having a locator (12 which passes through 36), and wherein a pin aperture (104) orientated along a longitudinal axis (axis through 104, see Fig. 1B) is disposed non-parallel to a longitudinal axis (axis through 36, see Fig. 1B) of the locator (12 which passes through 36) (Fig. 1-1B; and Col. 3 line 29-32, 45-63, Col. 4 lines 46-49).  In regards to claim 9, Murashako discloses wherein a pin aperture (104) .

Response to Arguments
Applicant’s amendments filed on 8/20/21 have overcome the previous 112 rejection of the claims which are hereby withdrawn.
Applicant's arguments filed 8/20/21 have been fully considered but they are not persuasive.
Applicant’s arguments against the 101 rejection of claims 1-3 and 54-56 (Remarks Pg. 6-7).  The remarks against claims 1 and 54 are moot since applicant has canceled the language that invoked the 101 rejection.  As to the arguments against claims 2-3 and 55-56 not containing any language that is “in any way directed to or encompasses a human organism as part of the claimed device” (Remarks Pg. 6) these arguments are not persuasive. Claims 2 and 55 recite at line 2 that the anchor locations “are pre-defined for a left or right side humerus” while claims 3 and 56 recite at line 2 that the anchor locations “are pre-defined size of a humerus.”  A person of skill would interpret these 
Applicant’s arguments against the 102(a)(2) rejection of claims 1-3 and 5-7 (Remarks Pg. 7-11).  While applicant is correct that the Langdale reference recites that the guide has a slim profile as seen in Fig. 3C the guide 161 has a tapered end therefore meeting the limitation that one end has a smaller thickness than the other end.  In addition, as to applicant’s arguments regarding the grainy images the images in Fig. 3B-3C of Langdale while not being line drawings and instead encompassing shading are still clear enough to demonstrate the one end that tapers to a smaller thickness thus still meeting the limitation as currently written in claim 1.  As to applicant’s arguments the proximal portion pointed to is really a distal portion there is no language in the claim as currently written that directs the user how to define what will be considered proximal and what will be considered distal therefore, the interpretation used in the rejection fit the broadest reasonable interpretation without any coordinate guidance as to what the applicant considers the proper directional coordinates.  Therefore, for these reasons the claims are still properly rejected.  
Applicant’s arguments against the 102(a)(1) rejection of claims 54-57, 60, and 63 (Remarks Pg. 11-13).  These are currently moot since the new limitation referenced by the applicant is considered new matter which was not properly recited in the specification as originally filed in relation to the bone anchor trajectory guide as recited above in the 112 rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775